Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/24/2021 has been entered.  Claims 1-11 remain pending.  

The amendments to the claims have overcome the objection to claim 10 and that objection is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
(a) Regarding Claim 1: 
(i) Applicant argues that the prior art does not teach all limitations of the claim since Foutch teaches two fluids exchanging heat. 
(ii) The Examiner respectfully disagrees. The two fluids in Foutch are the air passing over the exhaust cone and the closed loop fluid, the two fluids being separated by a housing wall from the closed circuit fluid within the housing. 
(iii) The Applicant further argues that the prior art does not teach all limitations of the claim since the heat exchangers of Foutch “are not arranged in the exhaust cone”. 
(iv) The Examiner respectfully disagrees. The only claim limitation put upon the exhaust cone is that it is “downstream of the fan” and Foutch clearly teaches a heat exchanger (100/200) being located in the exhaust cone (aerodynamically shaped surfaces 112) which is downstream of the fan (22), see Fig 2. 

(vi) The Examiner respectfully disagrees. As described above, heat from the closed loop fluid is exchanged with the air flowing about the exhaust cone with the heat exchange between the two fluids being exchanged through a wall of the exhaust cone (Par 0002, First Fluid 84, Second Fluid 92, Fig 7). 
(vii) The Applicant further argues that one of ordinary skill would not have incorporated the heat exchanger teachings of Foutch since the invention of Foutch aims to reduce sound of the jet engine and “electric motors are not as loud as a jet engine”.  
(viii) The Examiner respectfully disagrees. The benefits of utilizing a heat exchanger as taught by Foutch stand alone, independent of Foutch’s intended problem to be solved. 
(ix) For the reasons described above, the prior art teaches all limitations of the claim and the rejection is hereby maintained.  

Examiner Notes
The Examiner notes that the Applicant has disclosed unclaimed subject matter which may aid in overcoming the rejections below. Specifically, the Applicant describes in Paragraphs [0080-0083] a heat recovery portion (53) which extends from the fluid outlet loop (54) towards an upstream portion of the motor (11) which passes through both the drive shaft (21) of the fan (20) and the output shaft (14) of the electric motor, as shown in Figure 2. Determination of patentability of future amendments submitted by the applicant based upon the above aforementioned disclosure will require further search and consideration of those amendments as filed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180057181 to Yao in view of US 20190145318 to Foutch.
(a) Regarding claim 1: 
(i) Yao discloses an aircraft engine assembly (boundary layer ingestion fan 106/300, Figs 1/2/4-6) comprising: 
an electric motor (power source 314, Par 0035); 
a fan (fan 304) configured to be driven in rotation by the electric motor and downstream of the electric motor (Par 0034, Fig 4); 
an exhaust cone (tail cone 326) downstream of the fan (Fig 4); and
a nacelle (nacelle 306) surrounding at least the fan and a portion of the exhaust cone (Fig 4) that forms, with the nacelle, an air flow conduit (nozzle 328, Fig 4, Par 0037) of the engine assembly.
(ii) Yao does not explicitly disclose: 
a cooling system having at least one channel, 
the channel having a heat sink portion arranged in the exhaust cone downstream of the fan and configured to effect thermal exchanges with a wall of the exhaust cone.
(iii) Foutch is also in the field of heat exchangers (see title) used in aircraft (Par 0003) and teaches a cooling system (heat exchangers 100/200, Par 0024, Fig 2) having: 
at least one channel (“cooling conduit”, Par 0084), 
the channel having a heat sink portion (fluid containment conduit 152 of heat exchangers 100/200, Pars 0032/0035, Fig 7) arranged in an exhaust cone (aerodynamically shaped surface 112 of turbine housing 30, Par 0026, Fig 2) downstream of a fan (fan 22, Fig 2) and configured to effect thermal exchanges with a wall of the exhaust cone (Par 0035).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft engine assembly as disclosed by Yao with the above aforementioned cooling system as taught by Foutch for the purpose of cooling the electric motor (cooled component, Par 0002). 
(b) Regarding claim 2: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat sink portion of the channel is arranged against the wall of the exhaust cone (Foutch: Figs 2/7).
(c) Regarding claim 3: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel forms a closed circuit (Foutch: closed loop, Par 0002).

claim 4: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel is configured to convey a coolant fluid from the exhaust cone to the electric motor, then back to the exhaust cone (the electric motor of Yao is located forward of the exhaust cone and the heat exchanger of Foutch is located in the exhaust cone; as the cooling fluid of Foutch is contained within a closed loop, it must carry cooling fluid to and from the heat exchanger and the electric motor).
(e) Regarding claim 5: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat sink portion of the channel is arranged in loops inside the exhaust cone (Foutch: Figs 4-6).
(f) Regarding claim 7: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel has a heat recovery portion configured to cool at least a portion of the engine assembly (as the teaches of Foutch were incorporated into the disclosure of Yao to cool the electric motor of Yao, there must be some portion of the channel of the proposed combination which recovers heat from the electric motor).
(g) Regarding claim 9: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat recovery portion is configured to cool at least the electric motor and/or the drive shaft of the fan (Foutch: cooled component, Par 0002; see rejection of claim 7).
claim 10: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches a rear portion (aft end 18, Figs 2/4) of an aircraft (Yao: aircraft 10) comprising: 
a rear fuselage portion (Yao: aft end 18 of fuselage 12, Figs 1/2/4) and at least one aircraft engine assembly according to claim 1 (see rejection of claim 1 above, Yao: Figs 1/2/4), 
wherein at least one portion of the electric motor is positioned in the rear fuselage portion (Yao: Fig 4).
(i) Regarding claim 11: 
(i) The proposed combination teaches the rear portion according to claim 10. 
(ii) The proposed combination further teaches an aircraft (aircraft 10) including a rear portion according to claim 10 (see rejection of claim 10 above). 

Claim 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180057181 to Yao in view of US 20190145318 to Foutch in further view of US 9677819 to Lee.
(a) Regarding claim 6: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) Foutch is silent regarding which loops may be a fluid inlet or fluid outlet loop and therefore the proposed combination does not explicitly teach wherein the heat sink portion of the channel has a coolant fluid inlet loop positioned towards the fan and a coolant fluid outlet loop positioned towards an extremity of the exhaust cone opposite the fan.
(iii) Lee is also in the field of heat exchangers (see title) and teaches: 
a channel comprising a heat sink portion (refrigerant tubes 24/26) formed in loops (Figs 4/6), 
wherein the heat sink portion of the channel has a coolant fluid inlet loop (loops 54/44, Fig 6) positioned on an inlet side, and 
a coolant fluid outlet loop (loops 51/41) positioned on the side opposite the inlet loop (Figs 2/6). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel as taught by the proposed combination the configuration as taught by Lee for the purpose of providing a heat exchanger having a simple structure, improved heat exchange performance, and compactness (Col 22 Lns 39-42). 
(b) Regarding claim 8: 
(i) The proposed combination teaches the engine assembly according to claim 6. 
(ii) The proposed combination further teaches wherein the channel has a heat recovery portion (Lee: tube portions 46/56, Fig 6) configured to cool at least a portion of the engine assembly (Foutch: cooled component, Par 0002), and wherein the heat recovery portion is configured to convey the coolant fluid from the coolant fluid outlet loop of the heat sink portion to the coolant fluid inlet loop of the heat sink portion (Foutch: closed loop, Par 0002).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11105340 to Cheung and US 11098678 to Suciu both teach methods of cooling a motor of an aft boundary layer ingestion engine.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745